Citation Nr: 0815736
Decision Date: 05/14/08	Archive Date: 06/26/08

DOCKET NO. 04-16 287A                       DATE MAY 14 2008 

On appeal from the Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES 
1. Entitlement to service connection for irritable bowel syndrome (IBS). 

2. Entitlement to an effective date earlier than April 23, 1999, for a 50 percent evaluation for endometriosis with colonic adhesions. 

3. Entitlement to an effective date earlier than February 27, 2001, for a total disability evaluation based on individual unemployability (TDIU). 

REPRESENTATION 

Appellant represented by: The American Legion 

WITNESS AT HEARING ON APPEAL 

Veteran 

ATTORNEY FOR THE BOARD 

S. Heneks, Associate Counsel 

INTRODUCTION 

The veteran served on active duty from November 1979 to May 1988. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In April 2002, the veteran presented testimony at a personal hearing conducted at the Cleveland RO before a Decision Review Officer (DRO). A transcript of this personal hearing is in the veteran's claims folder. It appears that the veteran was scheduled for another DRO hearing at the Cleveland RO in July 2005, but failed to report. As such, that hearing request is considered withdrawn. See generally 38 C.F.R. § 20.704(d). 

FINDINGS OF FACT 

1. All relevant evidence necessary for an equitable disposition of the veteran's appeal has been obtained. 

2. The veteran does not have a current diagnosis of IBS, nor has IBS been shown to be casually or etiologically related to her service or her service-connected endometriosis. 

3. The record does not reflect that it was factually ascertainable prior to April 23, 1999, that the veteran's service-connected endometriosis was productive of lesions 

- 2 - 

involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms. 

4. There is no evidence that the veteran was unemployable due to her service-connected disabilities prior to February 27, 2001. 

CONCLUSIONS OF LAW 

1. Service connection is not warranted for IBS. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, and 3.310(a) (as defined prior to the October 10, 2006 regulation change) (2007). 

2. The requirements for an earlier effective date prior to April 23, 1999, for the assignment of an evaluation of 50 percent for service-connected endometriosis have not been met. 38 U.S.C.A. §§ 1155, 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1-4.14, 4.116, Diagnostic Code 7629 (2007). 

3. The requirements for an effective date prior to February 27, 2001, for the grant of TDIU have not been met. 38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a). VA must request that the claimant provide any evidence in the claimant's possession that pertains to a claim. 38 C.F.R. § 3.159. 

A letter dated in September 2004 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(l); Quartuccio v. Principi, 16 Vet. App. 

- 3 - 

183, 187 (2002). The letter advised the veteran what information and evidence was needed to substantiate the claims decided herein and what information and evidence must be submitted by her, namely, any additional evidence and argument concerning the claimed conditions and effective dates involved and enough information for the RO to request records from the sources identified by the veteran. In this way, she was advised of the need to submit any evidence in her possession that pertains to the claims. She was specifically told that it was her responsibility to support the claims with appropriate evidence. Finally the letters advised her what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies. 

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. The Court held that "upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application." Dingess/Hartman, 19 Vet. App. at 486. Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id.
 
In a letter dated in March 2006, the veteran was provided with notice of the type of evidence necessary to establish a disability rating or the effective date for the disabilities on appeal. 

The Board acknowledges that the notice letters provided to the veteran were not received prior to the initial adjudication of the veteran's claims and there was no 

- 4 - 

subsequent readjudication after the notice letters were provided. However, both the September 2004 and March 2006 letters informed the veteran that she had one year from the date of the letters to submit additional evidence. Since the veteran did not submit any additional evidence after either VCAA letter was sent to her, the failure by the VA regional office to conduct a subsequent readjudication is not prejudicial because the result of such a readjudication on exactly the same evidence and law previously considered would be no different than the previous adjudication. See generally Medrano v. Nicholson, 21 Vet. App. 165 (2007). 

The Board acknowledges that the veteran has not had a VA examination specifically for her claim for IBS. The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case. The Board also concludes that an examination is not needed for the claim because there is no post-service diagnosis of IBS. 38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). In fact, in this case, as will be discussed more thoroughly below, the post-service medical evidence shows that the veteran's bowel problems are already contemplated in the 50 percent rating for the veteran's service-connected endometriosis. See 38 C.F.R. § 4.116, Diagnostic Code 7629. Further, the post-service medical evidence did not show any other symptoms associated with IBS as outlined in 38 C.F.R. § 4.116, Diagnostic Code 7629. Because the current evidence does not indicate that the veteran has disability separate from her service-connected endometriosis, it was not necessary to obtain a medical examination or medical opinion in order to decide the claim for IBS in this case. See 38 C.F.R. 
§ 4.14. 

VA has satisfied its duties to inform and assist the veteran at every stage of this case. All available service medical records as well as all VA and private medical 

- 5 - 

records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the veteran's claims. The veteran testified at a hearing conducted in April 2002. VA has also assisted the veteran and her representative throughout the course of this appeal by providing them with a SOC and SSOC, which informed them of the laws and regulations relevant to her claims. For these reasons, the Board concludes that VA has fulfilled the duty to assist the veteran in this case. 

LAW AND ANALYSIS 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24,25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the veteran or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it 

- 6 - 

finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service Connection 

1. IBS 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110, 1131. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition 
worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

- 7 - 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52,744-47 (Sept. 7, 2006). Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the veteran because it does not require the establishment of a baseline before an award of service connection may be made. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). Evidence must show that the veteran has the disability for which benefits are being claimed. 

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the veteran is not entitled to service connection for IBS. Although there were findings of IBS in-service, the postservice medical evidence does not show that the veteran currently has IBS. As such, without a current disability, service connection cannot be granted. 

The veteran's November 1978 enlistment examination and report of medical history were negative for complaints, treatment, findings, or diagnoses of IBS. Her September 1983 examination and report of medical history were also negative for IBS. In October 1985, the veteran was noted to have had IBS but it was stable with dietary manipulation. Although there is no separation examination or report of medical history of record, a January 1988 medical board report, recorded five months before her May 1988 separation from service, reflected that the veteran's past history ofIBS was treated. Further, IBS was not listed as one of her final diagnoses upon separation from service. 

- 8- 

The Board finds it significant that the post service medical evidence was negative for any diagnosis or findings related to IBS. In this regard, the first mention of IBS was in a December 1992 private treatment record of Dr. K. However, it was indicated that the veteran had a past history of IBS, but not a diagnosis of such at that time. In fact, a January 1993 general VA examination was negative for findings of IBS. Further, although a February 1998 private treatment report from C.C.F. indicated that the veteran had a prior medical history of IBS, it not diagnosed at that time. As noted above, the evidence must show that the veteran has the disability for which benefits are being claimed. 38 U.S.C.A. § 1131; see Degmetich, 104 F. 3d at 1332. Without a current diagnosis of IBS, service connection cannot be granted. 

Importantly, any bowel problems that the veteran experienced appeared to be related to her service-connected endometriosis. In this regard, the veteran underwent a laparoscopy in connection with her complaints of chronic pelvic pain and abnormal uterine bleeding at a VAMC in November 1999 which revealed a significant amount of adhesions around the sigmoid colon. The Board notes that these findings are already completed in the veteran's assigned 50 percent rating (lesions involving bowel confirmed by laparoscopy and bowel symptoms) for endometriosis. 38 C.F.R. § 4.116, Diagnostic Code 7629. In fact, the veteran has no additional symptomology that is not merely duplicative or overlapping with the symptomatology of her service-connected endometriosis. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In fact, the veteran testified during her April 2002 hearing that what she described as symptoms of IBS occurred at the same time as her endometriosis. As such, compensation for these symptoms would constitute pyramiding. 38 C.F.R. § 4.14. 

The Board notes that the veteran was a corpsmen in the service. Further, the veteran is competent to report symptoms such as diarrhea and constipation. However, the veteran has submitted no medical evidence to support her assertion that she currently has IBS. See Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998). Further, as previously noted, none of the medical evidence contains a diagnosis of IBS. As such, as there is no medical evidence showing that the veteran has IBS or any symptomatology not already 

- 9 - 

associated with her service-connected endometriosis, service connection for IBS cannot be granted. As such, service connection for IBS must be denied. 38 C.F.R. § 3.303, 3.310(a). 

In deciding whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b). In this case, the Board finds that the preponderance of the evidence weighs against the veteran's claim and therefore, the provisions of § 5107(b) are not applicable. Accordingly, entitlement to service connection for IBS is denied. 

Earlier Effective Dates 

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110(b)(l); 38 C.F.R. § 3.400(b)(2)(i). The effective date of an award of disability compensation based 
on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r). 

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt 

- 10 - 

of claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(0)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992). 

In VAOPGCPREC 12-98 (Sept. 23,1998), General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred. That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty. It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time. 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. Such an informal claim must identify the benefits sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

2. Endometriosis 

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that April 23, 1999, is the correct date for the assignment of the 50 percent disability evaluation for the veteran's service-connected endometriosis. Although the veteran has alleged that she is entitled to an earlier effective date prior to April 23, 1999, for the assignment of the 50 percent disability evaluation for her service-connected endometriosis on appeal, there is no basis under the governing legal criteria to establish that earlier effective date is warranted. 

- 11 - 

The veteran first presented her claim for service connection for endometriosis in a statement received by VA in July 1993. A rating decision dated in February 1994 granted service connection for endometriosis and assigned a noncompensable evaluation effective from July 16, 1993. The veteran filed an April 1994 notice of disagreement (NOD) with the denial of entitlement to service connection for TMJ and a November 1994 NOD with the assigned 10 percent rating for asthma in the February 1994 RO decision, but did not disagree with the non-compensable evaluation assigned her endometriosis. In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. The veteran subsequently filed a claim, received by VA on July 17, 2000, for an increased evaluation for her service-connected endometriosis. A May 2000 RO decision increased her evaluation to 10 percent disabling effective November 15, 1999, and an April 2001 RO decision increased her evaluation to 50 percent disabling effective October 7, 1999. Thereafter, the veteran filed a May 2001 NOD with the effective date assigned her endometriosis and stated that she was initially treated for her disability on June 1, 1999. In a December 2004 RO decision, the effective date for the veteran's service-connected endometriosis was changed to April 23, 1999. 

After reviewing the evidence of record, the Board finds that the veteran first presented her claim for an increased evaluation for endometriosis in a statement received on July 17, 2000. The record does not contain any statement or action dated earlier than July 17, 2000, indicating intent to file a claim for an increased evaluation pertaining to this disability. In fact, the July 2000 statement was the first document submitted by the veteran following the issuance of the February 1994 rating decision pertaining to this disability. As such, intent to file a claim for an increased rating for endometriosis was not expressed until the July 17, 2000, statement. 

The Board observes that the veteran did seek treatment for her endometriosis within one year prior to her claim received on July 17, 2000. VA regulations provide that once a formal claim for pension or compensation has been allowed, receipt of reports of outpatient or hospital examination or admission to a VA hospital will be 

- 12 - 

accepted as an informal claim for increased benefits or an informal claim to reopen. However, the regulations provide the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred when a claim is received within one year from such date otherwise, date of receipt of claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(0)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992). The veteran is already assigned an effective date more than a year prior to the date of the receipt of her claim in July 17, 2000. As such, the Board must determine whether it was factually ascertainable that the medical evidence reflected that the veteran was entitled to a 50 percent disability evaluation for her service-connected 
endometriosis prior to April 23, 1999. 

As noted above, the veteran's endometriosis is currently evaluated pursuant to 38 C.F.R. § 4.116, Diagnostic Code 7629. Under that diagnostic code, a 50 percent disability rating is assigned for lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms. 

The medical evidence of record does not indicate that the veteran's service-connected endometriosis was productive of lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms prior to April 23, 1999. As such, the Board finds that it was not factually ascertainable that the veteran satisfied the necessary criteria for a 50 percent disability evaluation for her service-connected endometriosis for the period prior to April 23, 1999. In this regard, the Board notes that although a November 1999 VA treatment entry indicated that she had severe bleeding and abdominal cramping that was not relieved without Tylenol, the veteran was noted to have had a normal bowel movement and no urinary complaints. Further, during her April 2002 hearing she testified that she asked for a laparoscopy six months prior to her scheduled laparoscopy in October 1999 (the Board notes that the laparoscopy actually took place in November 1999). Further, the effective date is April 23, 1999, more than six months prior to her November 1999 laparoscopy. As such, the preponderance of the evidence did not show the veteran to have endometrioses of 50 percent severity prior to April 23, 1999. 38 C.F.R. 

- 13 - 

§4.116, Diagnostic Codes 7629. Accordingly, the criteria for an earlier effective date for the assignment of 50 percent evaluation for the veteran's service-connected endometriosis have not been met, and the benefit sought on appeal must be denied. 

3. TDIU 

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that February 27, 2001, is the correct date for the grant of TDIU. Although the veteran has alleged that she is entitled to an earlier effective date prior to February 27, 2001, for the grant of TDIU, there is no basis under the governing legal criteria to establish that an earlier effective date is warranted. 

The veteran first presented her claim for TDIU in a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received on February 27, 2001. The April 2001 rating decision currently on appeal granted TDIU and assigned February 27,2001, the date of receipt of her claim. 

As previously indicated, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date otherwise, date of receipt of claim. As such, the Board must determine whether the veteran would have been entitled to TDIU prior to February 27,2001. 

The Board observes that the veteran does not have one service-connected disability rated as 60 percent disabling. However, the veteran had at least one service-connected disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more effective April 23, 1999. The veteran is currently service-connected for endometriosis with colonic adhesions at 50 percent disabling, migraine headaches at 30 percent disabling, asthma at 30 percent disabling, and TMJ syndrome at 10 percent disabling, for a combined rating of 80 percent effective April 23, 1999. As such, the veteran met the objective criteria effective April 23, 1999. 38 C.F.R. § 4.16(a). 

- 14 - 

However, even though the veteran met the objective criteria for TDIU effective April 23, 1999, she was not shown to be unemployable by reason of her service-connected disabilities prior to February 27, 2001. The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the veteran's education, special training, and previous work experience, but not to her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether the veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment. Van Hoose, 4 Vet App. at 363. 

In this case, the evidence of record does not establish that the veteran was unable to secure and follow a substantially gainful occupation by reason of her service-connected disabilities prior to February 27, 2001. The Board does observe that the veteran reported in her February 2001 claim that she last worked in 1996. Although the veteran testified during an earlier January 1995 hearing that her service-connected asthma precluded her from working and that she was fired for not carrying enough hours in October 1994, she testified that she was attending school full-time since August 1990. Additionally, there was no evidence despite her own contentions that she was fired as a result of her service-connected asthma. Later, a February 1998 private record from C.C.F. reflected that the veteran did not go to school because of fatigue, for which she is not service-connected. The Board finds it significant that there is no medical evidence any where in the veteran's claims file that specifically indicates that she is unemployable as a result of her service-connected disabilities. As such, the veteran has not been shown to have been unemployable due to her service-connected disabilities prior to February 27, 2001. 

In summary, although the veteran met the schedular requirements for entitlement to TDIU effective April 23, 1999, the medical evidence does not show that she was unable to secure and follow a substantially gainful occupation by reason of her 

- 15 - 

service-connected disabilities prior to February 27, 2001, the date of her claim. Therefore, the Board finds that the veteran was not entitled to TDIU prior to February 27, 2001. Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an effective date prior to February 27, 2001, for the grant of TDIU. 

ORDER 

Entitlement to service connection for IBS is denied. 

Entitlement to an effective date earlier than April 23, 1999, for a 50 percent evaluation for endometriosis with colonic adhesions, is denied. 

Entitlement to an effective date earlier than February 27, 2001, for TDIU is denied. 

KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals 

- 16 - 




